



COURT OF APPEAL FOR ONTARIO

CITATION: Markowski v. Verhey, 2021 ONCA 37

DATE: 20210119

DOCKET: C67709

Lauwers, Huscroft and Thorburn
    JJ.A.

BETWEEN

Beth Ann Markowski

Applicant (Appellant)

and

Dwayne David Verhey and Kathleen
    Anne Verhey

Respondents (Respondents)

Cara Valiquette, for the appellant Beth
    Ann Markowski

Amber Small and David Delagran, for the
    respondents Dwayne David Verhey and Kathleen Anne Verhey

Heard: in writing

On appeal from the order of Justice Thomas
    Wood of the Superior Court of Justice, dated November 6, 2019.

COSTS ENDORSEMENT

[1]

The appellant shall pay the respondents costs
    fixed in the amount of $15,000 inclusive of HST and disbursements.

P.
    Lauwers J.A.

Grant
    Huscroft J.A.

J.A.
    Thorburn J.A.


